Citation Nr: 0608008	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, dissociative 
disorder, and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 1972 
and served in the Army National Guard from July 1985 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a current back disability.

2.  The competent clinical evidence of record demonstrates 
that a current psychiatric disability has not been shown to 
be causally related to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2005).

2.  A psychiatric disability was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Duty to Notify
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant, as well an October 2002 
Statement of the Case (SOC).  The January 2004 letter, which 
was issued after the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board observes that the January 2004 letter 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

It is unclear from the record whether in the January 2004 
VCAA notice letter the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letters noted above informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the October 2002 Statement of the Case included 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, as 
stated above, the unfavorable AOJ decision that is the basis 
of this appeal was decided prior to the issuance of 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  
The veteran, in his January 2003 Travel Board hearing, 
indicated that he is in receipt of Social Security benefits 
due to his pyschiatric disability.  The record does not 
contain a copy of the determination that granted such 
benefits or the clinical records used therein.  However, the 
Board finds that to remand for such records would serve no 
useful purpose.  These records, which were generated after 
the veteran's discharge from service, refer only to current 
disability, and thus would be cumulative of the records 
already of record which show the existence of the pyschiatric 
disability at issue.  Thus, the Board concludes that further 
development with regard to VA's duty to assist would serve no 
useful purpose and that no prejudice to the veteran will 
result.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2005).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2005).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as active military, 
naval or air service, if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions.  38 U.S.C.A. § 101(24) (West 2002).

Legal Analysis

1.  Back 

The veteran asserts that service connection is warranted for 
a back disability.  
As noted above, in order to establish service connection on a 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current injury, and an in-service injury.  In terms of an in-
service injury, the veteran, in his January 2003 Travel Board 
hearing, asserted that while serving as paratrooper, he 
strained his back after going on jumps and marches with 86 
lbs packs.  He further indicated that although he experienced 
back pain in service, that he never complained about or 
sought treatment for it.  Additionally, he stated that he 
experienced pain while serving in the Reserves, and that 
although he did complain about it, no x-rays were taken and 
no condition had been diagnosed.  Indeed, the veteran's 
contemporaneous service medical records do not reflect that 
he ever complained of, or was treated for, a low back injury.  

In terms of a current disability, the competent evidence of 
record does not demonstrate that the veteran has ever sought 
treatment for, or been diagnosed with, a current back 
disability.  Although the veteran, in his Travel Board 
hearing, indicated that he had told physicians, including a 
psychiatrist in 1993, of his back pain, there is no evidence 
of record that corroborates his contentions.

Thus, in light of the above, the Board finds that an award of 
service connection is not justified.  The Board finds support 
for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, inasmuch as the veteran has no current back 
disability, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection fails.  The benefit 
sought on appeal is denied.  

2.  Pyschiatric Disability

The veteran also asserts that service connection is warranted 
for a psychiatric disability.  The record reflects that the 
veteran has sought treatment since 1992 for a 
pyschiatric disability that has alternatively been diagnosed 
as dissociative disorder, depressive disorder and dysthymia.  
There is no evidence that the veteran has ever been diagnosed 
with bipolar disorder.  The record also reflects that on a 
February 1986 report of medical history, taken in conjunction 
with an examination for his National Guard service, he 
complained of having a history of excessive worry or 
depression.  However, the remainder of the veteran's 
contemporaneous service medical records do not show that he 
ever sought treatment for, or was diagnosed with, a 
pyschiatric disability in service, to include his National 
Guard service.  Moreover, on the numerous reports of medical 
examination of record, examiners reported that the veteran 
was psychiatrically normal.  Further, no competent clinical 
evidence of record establishes that the veteran's current 
dissociative disorder and depression are etiologically 
related to any incident of service.  Therefore, the Board 
concludes that the veteran is not entitled to a grant of 
service connection on direct basis.  

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that a psychosis was demonstrated within one 
year of separation from service or that the veteran, in fact, 
has a current psychosis.  Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for a psychiatric disability, on a presumptive basis.

In conclusion, although the veteran asserts that his current 
psychiatric disability is related to service, the Board finds 
that the negative evidence of record is of greater probative 
value than his statements in support of his claim.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a pyschiatric disability, to 
include bipolar disorder, dissociative disorder, and 
dysthymia.




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, dissociative 
disorder, and dysthymia is denied.



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


